 1                                                                  The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
                                                               CASE: 2:19-CV-00333-MJP
        MARY LOU GRANDE and MARK
10      DOUGLAS GRANDE,                                        STIPULATED ORDER FOR
                                                               RELIEF OF COURT DEADLINE
11                             Plaintiffs,                     FOR EXPERT WITNESS
                vs.
12
        US BANK NATIONAL ASSOCIATION, AS                       NOTE ON MOTION CALENDAR:
13      TRUSTEE FOR LEHMAN XS TRUST
        MORTGAGE PASS-THROUGH                                  December 2, 2019
14      CERTIFICATES SERIES 2007-7 ("US
        BANK"), AND NATIONSTAR MORTGAGE
15      LLC D/B/A MR. COOPER, QUALITY LOAN
        SERVICE CORPORATION OF
16      WASHINGTON and Doe Defendants 1 through
        20,
17                       Defendants.

18
           Pursuant to LCR 7(j), LCR 7(g), LCR 10(g), and LCR 16, Plaintiff Mary Lou Grande and
19
     Mark Douglas Grande and Defendants US Bank National Association, as Trustee for Lehman
20   XS Trust Mortgage Pass-Through Certificates Series 2007-7 ("US Bank"), and Nationstar
21   Mortgage LLC d/b/a Mr. Cooper, and Quality Loan Service Corporation of Washington (the

22   “Defendants”), by and through their counsel of record and the court being fully advised in the

23   premises and based on the stipulated motion for relief of court deadline for expert witness field

     herein, it is hereby ORDERED that
24
       STIPULATED ORDER FOR RELEIF OF COURT                1                HENRY & DEGRAAFF, P.S.
       DEADLINE FOR EXPERT WITNESS - 1                                           787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                               telephone (206) 330-0595
                                                                                   fax (206) 400-7609
 1

 2      1. The deadline to file Expert Witness Disclosure/Reports Under FRCP 26(a)(2) is extended

            from December 2, 2019 to January 10, 2020; and
 3
        2. The Discovery Cutoff, with regard to Expert Witness Disclosure/Reports only, is
 4
            extended from January 31, 2020 to March 2, 2020.
 5

 6      DATED this 6th day of December 2019.

 7

 8

 9
                                                       A
                                                       Marsha J. Pechman
                                                       United States District Judge
10
     Presented by:
11
     __/s/ Christina L Henry________
12   Christina L Henry, WSBA #31273
     Jacob D. DeGraaff, WSBA 36713
13   HENRY & DEGRAAFF, P.S.
     150 Nickerson St, Ste 311
14   Seattle, WA 98109
     T: 206-330-0595
15   chenry@hdm-legal.com
     jacobd@hdm-legal.com
16
     __/s/ Melissa A. Huelsman _______
17   Melissa A. Huelsman, WSBA # 30935
     The Law Offices of Melissa A. Huelsman, PC
18   705 Second Ave, Ste 606
     Spokane, WA 99104
19   T: 206-447-0103
     mhuelsman@predatorylendinglaw.com
20
     /s/ Christopher G. Varallo
21   Christopher G. Varallo, WSBA # 29410
     Witherspoon Kelley
22   722 W. Riverside Ave, Ste 1100
     Spokane, WA 99201
23   T: 509-624-5265
     cgv@witherspoonkelley.com
24
       STIPULATED ORDER FOR RELEIF OF COURT            2                HENRY & DEGRAAFF, P.S.
       DEADLINE FOR EXPERT WITNESS - 2                                       787 MAYNARD AVE S.
                                                                        SEATTLE, WASHINGTON 98104
                                                                           telephone (206) 330-0595
                                                                               fax (206) 400-7609
